             Case 3:19-cv-00213-JCS Document 39 Filed 06/05/20 Page 1 of 3




1
     Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
2    Law Offices of Todd M. Friedman, P.C.
3    21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9
                       NORTHERN DISTRICT OF CALIFORNIA
10

11
      LARISSA GESMUNDO,                                       Case No.
12                                            )
13        Plaintiff,                          ) 3:19-cv-00213-JCS
                                              ) JOINT STIPULATION TO
14
          vs.                                 ) DISMISS WITH PREJUDICE
15   CITIBANK, N.A.; and DOES 1-10, inclusive,)
                                              )
16
     Defendant.                               )
17

18         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
19   and Defendants by and through their undersigned counsels, that pursuant to
20   Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the above-captioned
21   action is hereby dismissed in its entirety with prejudice. Each party shall bear
22   their own costs and attorney fees.
23                      Respectfully submitted June 5, 2020
                                        By: s/ Todd M. Friedman, Esq.
24
                                             Todd M. Friedman
25                                           Attorney for Plaintiff
26
                                           By: /s/ Margaret C. Pruitt
27
                                                  Margaret C. Pruitt
28                                              Attorney For Defendant



                                      Stipulation to Dismiss- 1
             Case 3:19-cv-00213-JCS Document 39 Filed 06/05/20 Page 2 of 3




1
                                     Signature Certification
2
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
3
     Policies and Procedures Manual, I hereby certify that the content of this
4
     document is acceptable to counsel for Defendant and that I have obtained their
5
     authorization to affix their electronic signature to this document.
6

7
     Dated: June 5, 2020
8
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
9

10                                      By: _ s/ Todd M. Friedman, Esq.
                                               Todd M. Friedman
11
                                                 Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
             Case 3:19-cv-00213-JCS Document 39 Filed 06/05/20 Page 3 of 3




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on June 5, 2020 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on June 5, 2020 to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                    s/ Todd M. Friedman, Esq
                                      Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
